Pratt, J.:
This is an appeal from a final order declaring a certain assessment for taxes imposed by the appellants upon the real estate of respond^ ent to be illegal and directing that the same be stricken from the roll. The facts are as follows :
The relator is a corporation created by chapter 750 of the Laws of 1871. By the 1st section the bishop and the standing committee for the time being are created and declared to be a body politic and ■ corporate for the purposes' contemplated by the act. Perpetual succession and the power to make by-laws for the mamagem-ent amd control of the property and affairs of the corporation are granted.
Section 2 authorizes the corporation to acquire by gift, etc., á, tract of land, not exceeding 100 acres, in Queens or Suffolk county, not within any city or village, and to hold the same in perpetuity . for the uses and purposes of the Protestant Episcopal Church, in the diocese of Long Island, and declares that said land “ shall be used solely and exclusively for such religious, benevolent or charitable purposes in connection with the Protestant Episcopal Church, as the said corporation, with the written consent of the ecclesiastical authority of the said diocese, may from time to time determine, and the same shall be exempt from taxes and assessments,” and prohibits *88tiie laying out or opening of roads, railroads, etc., over the same without the consent of said ecclesiastical authority.
Pursuant to this legislative offer and .authority James Maurice, late of Maspeth, deceased, in 1878 gave to the corporation eighty-' six acres of land in Newtown. The assessors of that town have assessed the land for the annual taxes of the current year. The corporation duly applied- to them to strike the tax from the roll, but they refused.
The return of the assessors states that they made the assessment on the. ground' that' the land was not being used for the purposes mentioned in said act, and that there was no probability of its ever being so used.
One of the trustees of the relator was examined on oath before said assessors and testified that there has never been erected on the premises any church, hospital or benevolent or charitable institution, but the property has been rented and all the income and .revenue received therefrom havd been devoted to the purposes of the Episcopal diocese of Long Island, and that such use had been approved by the ecclesiastical authority of Long Island in accordance with law.
. The rule is that statutes should be read according to the most natural and obvious import of the language employed.
The intention of the Legislature must be gathered from the words used, and it must be such an intention as the Legislature has-used words to express and what it really meant by its enactment. (People ex rel. Bockes v. Wemple, 115 N. Y. 302, and cases cited.) •
The statute (Chap. 750, Laws of 1871) seems too plain and precise to require any interpretation different from the import of the words used.
The only restriction as to the use of the land was such uses and purposes as should be approved or determined' by the ecclesiastical authority of the diocese of Long Island; but it must be noted that that provision is independent and disconnected from the exemption. There is ,no provision in said statute that in case said restriction is violated the exemption shall be forfeited.
The exemption,;took effect at once, and the relator was expressly authorized to hotel the land for the purposes as well as the uses of the church, and has done so by devoting all the income to the pre*89scribed purposes, and it could be subjected to no other immediate use. But the Legislature made an immediate grant of power to take, hold and control the property exempt from taxation.
There is nothing in the act from which an intent on the part of the Legislature can be inferred that the church should cover the property with churches and hospitals.
It is plain, therefore, that the only restriction on the power of the relator is the requirement of the consent of the ecclesiastical authority to the purposes determined by the relator, and it appears that such consent was given. (People ex rel. The Seminary of Our Lady of Angels v. Barber, 42 Hun, 27.)
" It is to be noticed that the use is not made the test of exemption, but it is exempted at once before it can be put to any use and without regard to use.
The statute does not say the property shall be exempt only so long as or provided it is used for a church or hospital building, but the exemption is immediate and absolute. (People ex rel. Oak Hill Cemetery Assn. v. Pratt, 129 N. Y. 68, 74; Willard v. Pike, 59 Vt. 202; Osborn v. N. Y. & N. H. R. R. Co., 40 Conn. 491; Wesleyan Academy v. Wilbraham, 99 Mass. 599.)
These cases clearly show the distinction between making the use . the test of exemption and exemption without regard to use.
Chapter 498 of the Laws of 1893, a general act relative to exemption from taxation of the real property of religious corporations, upon which the appellants rely, has no application to this case. That is a general statute and the act of 1871 is-a special statute, and the latter is not repealed or affected thereby unless it is plain that such was the intention of the Legislature. (State v. Stoll, 17 Wall. 425, 436; Buffalo Cemetery v. Buffalo, 118 N. Y. 61-66; Kerr v. Dougherty, 79 id. 327; McKenna v. Edmondston, 91 id. 231; People v. Westchester, 40 Hun, 353.)
I find no words in the act of 1893 indicating such an intention. But, assuming that the act of 1893 applies and in terms repeals the act of 1871, we think the act incorporating the relator created a contract on the part of the State which is protected by the United States Constitution prohibiting the passage of any law impairing the obligation of any contract.
*90The, State, by the act of 1871, invited the gift made by Maurice, and promised' that in case the.gift should be made, the land given ■shotild be exempt from taxes. On the faith of that promise the gift was made..
This was a sufficient consideration and was beneficial to th&iState; it was for a public purpose. (Dartmouth College Case, 17 U. S. [4 Wheat.] 625 .; People v. O’Brien, 111 N. Y. 1, 48-53, and. cases cited; Binghamton Bridge Case, 3 Wall. 51-73.) ■ ¡
The power to repeal the charter could not undo the gift. (People v. O’Brien, supra.)
Order affirmed, with ten dollars costs and disbursements.
All concurred, except that Brown, P. J.,: and Bartlett and Hatch, JJ., express no opinion upon the constitutional question' discussed by Judge Pratt; Cullen, J., not sitting.
Order affirmed, with ten dollars costs and disbursements.